    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181522 Page 1 of
                                          26

                   1 LATHAM & WATKINS LLP
                         Alfred C. Pfeiffer (CA 120965)
                   2     Christopher S. Yates (CA 161273)
                         Belinda S Lee (CA 199635)
                   3     Niall E. Lynch (CA 157959)
                   4 505Ashley   M. Bauer (CA 231626)
                          Montgomery Street, Suite 2000
                   5 San  Francisco, California 94111-6538
                     Telephone: 415-391-0600
                   6 Facsimile: 415-395-8095
                     al.pfeiffer@lw.com
                   7 chris.yates@lw.com
                     belinda.lee@lw.com
                   8 niall.lynch@lw.com
                     ashley.bauer@lw.com
                   9
              10       Counsel for Defendants StarKist Co. and
                       Dongwon Industries Co., Ltd.
              11
              12 (Additional Parties and Counsel on Signature Pages)
              13                      UNITED STATES DISTRICT COURT
              14                   SOUTHERN      DISTRICT OF CALIFORNIA

              15
              16       IN RE PACKAGED SEAFOOD                    Case No. 3:15-md-02670-JLS-MDD
                       PRODUCTS ANTITRUST
              17       LITIGATION                                MDL No. 2670
              18                                                 MEMORANDUM OF POINTS
                                                                 AND AUTHORITIES IN
              19       This Document Relates To:                 SUPPORT OF DEFENDANTS’
                                                                 MOTION TO STAY CERTAIN
              20                                                 PROCEEDINGS
              21       ALL ACTIONS
                                                                 Special Briefing Schedule Ordered
              22
              23                                                 Hearing:
                                                                 Date:    April 14, 2020
              24                                                 Time: 9:00 a.m.
                                                                 Place: Courtroom 4D
              25                                                 Judge: Hon. Janis L. Sammartino
              26
              27
              28
                                                                            DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                       3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181523 Page 2 of
                                          26

                   1                                       TABLE OF CONTENTS
                   2
                                                                                                                              Page
                   3 I.     INTRODUCTION .......................................................................................... 1
                   4 II.    BACKGROUND ............................................................................................ 3
                   5 III.   CERTAIN MOTIONS DO NOT NEED TO BE STAYED .......................... 5
                   6 IV.    THE COURT SHOULD STAY ALL SUMMARY JUDGMENT AND
                            DAUBERT MOTIONS AND THE ISSUANCE OF CLASS NOTICE ........ 7
                   7
                            A.      Legal Standard ..................................................................................... 7
                   8
                            B.      All Four Nken and Hilton Factors Support a Broad Stay .................... 8
                   9
                                    1.       Defendants Are Likely to Succeed on Appeal and,
              10                             at a Minimum, Have Raised Serious Issues .............................. 8
              11                    2.       Defendants Will Be Irreparably Harmed Without a
                                             Stay ............................................................................................ 9
              12
                                    3.       A Stay Will Benefit Absent Class Members and
              13                             Will Not Harm Plaintiffs ......................................................... 14
              14                    4.       A Stay Serves the Public Interest in Judicial
              15                             Economy .................................................................................. 17

              16 V.         CONCLUSION ............................................................................................ 17
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                                   DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                   i              MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                                              3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181524 Page 3 of
                                          26

                   1                                       TABLE OF AUTHORITIES
                   2                                                                                                           Page(s)
                   3                                                       CASES
                   4 American Pipe & Const. Co. v. Utah,
                       414 U.S. 538 (1974) ............................................................................................. 9
                   5
                   6 In re Amgen Inc. Sec. Litig.,
                         2010 WL 11469044 (C.D. Cal. Feb. 2, 2010) ...................................................... 8
                   7
                   8 Brown v. Wal-Mart Stores, Inc.,
                        2012 WL 5818300 (N.D. Cal. Nov. 15, 2012) ............................................. 15, 16
                   9
              10 Chamberlan v. Ford Motor Co.,
                   402 F.3d 952 (9th Cir. 2005) ................................................................................ 8
              11
              12 Costello v. BeavEx, Inc.,
                   810 F.3d 1045 (7th Cir. 2016) ............................................................................ 15
              13
              14 Diva Limousine, Ltd. v. Uber Techs., Inc.,
                    392 F. Supp. 3d 1074 (N.D. Cal. 2019) ............................................................. 15
              15
              16 Edwards v. First Am. Corp.,
                   2013 WL 12213848 (C.D. Cal. Apr. 9, 2013) .................................................... 10
              17
              18 Fireside Bank v. Superior Court,
                    155 P.3d 268 (2007) ............................................................................................. 9
              19
              20 Flo & Eddie, Inc. v. Sirius XM Radio, Inc.,
                    2015 WL 4397175 (C.D. Cal. June 8, 2015)................................................ 14, 17
              21
              22 Franz v. Beiersdorf, Inc.,
                    2019 WL 2192635 (S.D. Cal. May 21, 2019) ...................................................... 9
              23
              24 Gray v. Golden Gate Nat. Recreational Area,
                   2011 WL 6934433 (N.D. Cal. Dec. 29, 2011) ................................................... 17
              25
              26 Hilton v. Braunskill,
                    481 U.S. 770 (1987) ............................................................................................. 7
              27
              28
                                                                                                  DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                   ii            MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                                             3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181525 Page 4 of
                                          26

                   1 Leiva-Perez v. Holder,
                        640 F.3d 962 (9th Cir. 2011) ................................................................................ 7
                   2
                   3 Lopez v. Heckler,
                       713 F.2d 1432 (9th Cir. 1983) ............................................................................ 14
                   4
                   5 Nken v. Holder,
                       556 U.S. 418 (2009) ............................................................................................. 7
                   6
                   7 Reyes v. Educ. Credit Mgmt. Corp.,
                        2018 WL 1316129 (S.D. Cal. Mar. 13, 2018) .............................................. 2, 7, 8
                   8
               9 Romero v. Securus Techs., Inc.,
                   383 F. Supp. 3d 1069 (S.D. Cal. 2019) ....................................................... passim
              10
              11 Schwarzschild v. Tse,
                    69 F.3d 293 (9th Cir. 1995) ................................................................................ 15
              12
              13 Villa v. San Francisco Forty-Niners, Ltd.,
                    104 F. Supp. 3d 1017 (N.D. Cal. 2015) ............................................................... 9
              14
              15 Wright v. Schock,
                   742 F.2d 541 (9th Cir. 1984) ................................................................................ 9
              16
                                                         RULES
              17
              18 Fed. R. Civ. P. 12(b)(6) ............................................................................................. 6
              19 Fed. R. Civ. P. 23(b)(3) ......................................................................................... 3, 4
              20 Fed. R. Civ. P. 23(c)(2) ........................................................................................... 15
              21 Fed. R. Civ. P. 23(f).......................................................................................... passim
              22
              23
              24
              25
              26
              27
              28
                                                                                                  DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                   iii           MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                                             3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181526 Page 5 of
                                          26

                   1 I.      INTRODUCTION
                   2         The Ninth Circuit’s decision to permit an interlocutory appeal of this Court’s
                   3 class certification order could dramatically change the future of this case. The
                   4 three classes could be decertified, or they could be modified in ways that are
                   5 difficult to predict with any certainty sitting here today. Before the Ninth Circuit
                   6 agreed to hear this appeal, the parties filed an interconnected web of more than
                   7 thirty summary judgment motions, related Daubert motions, cross-motions, and
                   8 joinders. Plus many thousands of pages of separate statements of facts and
                   9 exhibits. The “one-way intervention rule” confirms, however, that class
              10 certification should be decided before summary judgment.
              11             Thus, all motions involving Direct Purchaser Plaintiffs (“DPPs”), End Payer
              12 Plaintiffs (“EPPs”), and Commercial Food Preparer Plaintiffs (“CFPs”) (together,
              13 “class plaintiffs”) should be stayed. Many other motions, which do not explicitly
              14 involve class plaintiffs, should also be stayed because they raise issues that go
              15 directly to the heart of the pending appeal—who, what products, and what time
              16 periods should be covered by the class claims, if at all. In the interest of judicial
              17 economy, this Court should not wade into any of those issues during Defendants’
              18 appeal. Likewise, the Court should not authorize class notice to absent class
              19 members while the future of any classes is uncertain. Indeed, courts often stay
              20 proceedings in light of a pending Rule 23(f) petition, and they are especially
              21 inclined to do so where (as here) the petition was granted. This case is an
              22 unusually good candidate for a stay: there are four plaintiff tracks, three classes,
              23 and an amalgam of pending summary judgment and Daubert motions and
              24 oppositions that raise common legal issues and cite the same evidence. None of
              25 these motions stands alone, and they should be stayed pending appeal. 1
              26
              27
              28
                       1
                        Defendants have identified five procedural and other motions that do not need to
                       be stayed and can be heard at this time. See Section III, below.
                                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   1         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                         3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181527 Page 6 of
                                          26

                   1         As discussed below, this case easily meets the four-factor test applied by
                   2 courts when deciding whether to enter a stay pending an interlocutory appeal:
                   3         First, Defendants are likely to succeed on the merits of their appeal. But,
                   4 regardless of Defendants’ likelihood of success, the very fact that Defendants’
                   5 Rule 23(f) petition was granted establishes the existence of serious legal issues
                   6 sufficient to merit a stay. See, e.g., Romero v. Securus Techs., Inc., 383 F. Supp.
                   7 3d 1069, 1074 (S.D. Cal. 2019); Reyes v. Educ. Credit Mgmt. Corp., No. 15-CV-
                   8 00628-BAS-AGS, 2018 WL 1316129, at *1 (S.D. Cal. Mar. 13, 2018).
                   9         Second, a stay will protect Defendants from substantial and irreparable
              10 harm. As the Ninth Circuit has recognized, deciding motions for summary
              11 judgment before resolving class certification imposes an undue risk on Defendants
              12 that a favorable judgment will bind only the individual named class plaintiffs.
              13 Thus, under the one-way intervention rule, courts in this circuit recognize that class
              14 certification should be resolved before addressing summary judgment. To proceed
              15 otherwise gives plaintiffs the unfair advantage of repeated opportunities to assert
              16 their claims and subjects defendants to an endless parade of litigation.
              17 Additionally, proceeding with the multiple days of hearings that will be necessary
              18 to consider all (or even just some) of the pending summary judgment and Daubert
              19 motions will impose substantial—and potentially unnecessary and duplicative—
              20 legal costs on Defendants if the Ninth Circuit decides that the classes should
              21 change or be eliminated. These costs are unrecoverable to Defendants and will
              22 undoubtedly be significant.
              23             Third, a temporary stay will not cause injury to Plaintiffs and, in fact, will
              24 protect absent class members from substantial injury. Deciding motions for
              25 summary judgment now places absent class members at risk of losing any possible
              26 future class treatment. In the context of a plaintiff’s motion for summary
              27 judgment, the one-way intervention rule means that a plaintiff could be prevented
              28 from seeking class certification after obtaining a favorable judgment against the
                                                                                DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    2          MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                           3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181528 Page 7 of
                                          26

                   1 defendant. Thus, if there is no stay and Plaintiffs obtain summary judgment now,
                   2 and then Defendants prevail on appeal and the classes are vacated, absent class
                   3 members may be denied any possible future class treatment and will be forced to
                   4 proceed individually. A stay will also protect absent class members from the
                   5 possibility of confusion associated with the dissemination of class notice while the
                   6 status of the three classes is uncertain.
                   7         Fourth, a stay is in the public’s interest because it will avoid a piecemeal
                   8 approach to the pending summary judgment and Daubert motions. A stay will
                   9 prevent the needless expenditure of the parties’ and Court’s time and resources in
              10 repeatedly preparing for hearings and deciding class and Direct Action Plaintiff
              11 (“DAP”) motions with similar and overlapping legal and factual issues in separate,
              12 duplicative hearings.
              13             The best interests of the parties, the Court, and the public all support a stay
              14 of the intricate web of pending summary judgment and Daubert motions and any
              15 class notice. However, Defendants also appreciate the Court’s interest in the
              16 expeditious resolution of at least some of the other motions in this MDL and have
              17 identified, below, five motions that can proceed pending appeal. The Court should
              18 stay any further proceedings on the summary judgment and Daubert motions and
              19 should not issue any class notice.
              20 II.         BACKGROUND
              21             Class Certification Decision and Petition for Permission to Appeal. On
              22 July 30, 2019, the Court issued an Order granting the motions for class certification
              23 filed by DPPs, CFPs, and EPPs. See Order Granting Motions for Class
              24 Certification, ECF No. 1931. On August 13, 2019, Defendants filed a petition
              25 asking the Ninth Circuit for permission to appeal the Court’s class certification
              26 order under Federal Rule of Civil Procedure 23(f). The petition presented two
              27 questions for review: (1) whether plaintiffs can satisfy Federal Rule of Civil
              28 Procedure 23(b)(3)’s predominance requirement by relying on a statistical
                                                                                DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    3          MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                           3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181529 Page 8 of
                                          26

                   1 methodology that assumes that all class members have suffered the same impact
                   2 from a defendant’s alleged misconduct, even when such representative evidence
                   3 would not be sufficient to prove liability in any particular class member’s
                   4 individual case; and (2) whether a district court is required to determine if the fact
                   5 or extent of uninjured members in the class defeats predominance before certifying
                   6 the class under Rule 23(b)(3), or, instead, may reserve that determination for the
                   7 jury at trial. See Pet. for Permission to Appeal Class Certif. Decision Pursuant to
                   8 Fed. R. Civ. P. 23(f), Olean Wholesale Grocery Coop., et al. v. Bumble Bee Foods
                   9 LLC, et al., No. 19-80108 (9th Cir. Aug. 13, 2019), ECF No. 1.
              10             Dispositive and Daubert Motions. While Defendants’ petition was
              11 pending, the parties filed fourteen summary judgment motions2 and thirteen
              12 separate statements of undisputed fact.3 Plaintiffs also filed six joinders to one
              13 another’s motions.4 Pursuant to the Court’s instruction to file “Daubert motions
              14 necessary to the resolution of Motions for Summary Judgment” at the same time,
              15 the parties filed an additional six Daubert motions,5 and Plaintiffs filed one
              16 Daubert joinder.6 See Order Granting Mot. to Modify Case Schedule, ECF No.
              17 1934. On November 7, 2019, the parties filed ten summary judgment opposition
              18 briefs,7 thirteen separate statements,8 one expert declaration,9 and nine Daubert
              19
              20      2
                        ECF Nos. 1973; 1976; 1992; 1993; 1998; 1999; 2001; 2007; 2009; 2010; 2015;
              21      2023; 2025; 2035.
              22
                      3
                        ECF Nos. 1972; 1976-2; 1988; 1998-2; 1999-2; 2001-2; 2007-2; 2008; 2010-2;
                      2014; 2021; 2025-2; 2036.
              23      4
                        ECF Nos. 1997; 2030; 2037; 2039; 2043; 2046.
              24      5
                        ECF Nos. 1967; 1970; 1981; 1984; 1987; 2034.
              25
                      6
                        ECF No. 2050.
                      7
                        ECF Nos. 2088; 2089; 2092; 2093; 2103; 2110; 2122; 2123; 2129; 2139.
              26
                      8
                        ECF Nos. 2093-1; 2093-2; 2103-2; 2103-3; 2122-1; 2122-2; 2123-2; 2123-3;
              27      2129-1; 2129-2; 2133; 2140; 2144.
              28      9
                        ECF No. 2143-10.
                                                                               DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    4         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181530 Page 9 of
                                          26

                   1 opposition briefs.10 On December 12, 2019, the parties filed thirteen summary
                   2 judgment reply briefs,11 thirteen separate statements,12 eight Daubert reply briefs,13
                   3 and one motion to strike the late-disclosed expert declaration.14
                   4         As described below, the parties’ summary judgment and Daubert motions
                   5 affect all parties, bear on intersecting and overlapping claims, products, and time
                   6 periods, and raise many of the same legal questions. Plaintiffs’ multiple joinders
                   7 also connect each Plaintiff group—in one way or another—to multiple motions,
                   8 oppositions, and replies filed by other Plaintiff groups.
                   9         Interlocutory Appeal of Class Certification Decision. On December 20,
              10 2019, the Ninth Circuit changed the course of these proceedings by granting
              11 Defendants’ Rule 23(f) petition. See Ninth Cir. Order Granting Defs.’ Rule 23(f)
              12 Pet., ECF No. 2247. One week later, the Ninth Circuit issued a Time Schedule
              13 Order setting the following deadlines: (1) Defendants must file their opening brief
              14 by April 2, 2020; (2) Plaintiffs must file their answering brief by May 4, 2020; and
              15 (3) Defendants’ optional reply brief is due within 21 days after Plaintiffs’
              16 answering brief (i.e., May 25, 2020). See ECF No. 2249.
              17 III.        CERTAIN MOTIONS DO NOT NEED TO BE STAYED
              18             There are several pending or soon-to-be-filed motions that Defendants
              19 believe can be considered and resolved by the Court at this time:
              20             (1)   Lion Capital and Big Catch Cayman’s Motion to Dismiss, ECF No.
              21                   1631 (“Lion MTD”);
              22
              23
              24       10
                          ECF Nos. 2081; 2082; 2087; 2096; 2108; 2116; 2117; 2121; 2126.
              25
                       11
                          ECF Nos. 2178; 2185; 2188; 2193; 2194; 2197; 2200; 2203; 2209; 2221; 2226;
                       2227; 2231.
              26       12
                          ECF Nos. 2178-1; 2185-3; 2188-1; 2193-1; 2194-1; 2194-2; 2197-1; 2203-1;
              27       2209-1; 2226-1; 2227-1; 2231-1; 2231-2.
                       13
                          ECF Nos. 2169; 2173; 2176; 2181; 2206; 2215; 2225; 2242.
              28       14
                          ECF No. 2212.
                                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   5         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                         3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181531 Page 10
                                          of 26

                   1     (2)   Plaintiff’s Motion to Remand in Reo v. Chicken of the Sea Int’l, 18-
                   2           cv-2419, ECF No. 4 (“Reo Remand”);
                   3     (3)   Defendant’s Motion to Dismiss in Reo v. Chicken of the Sea Int’l, 18-
                   4           cv-2419, ECF No. 6 (“Reo Dismissal”);
                   5     (4)   Defendants’ Motion to Strike Portions of Opinions by Dr. Gareth
                   6           Macartney and Motion in Limine to Exclude Evidence of Purported
                   7           Claims Assignment, ECF No. 1963 (“Motion to Strike”); and
                   8     (5)   DAPs Associated Wholesale Grocers, Inc. and Affiliated Foods
                   9           Midwest Cooperative’s forthcoming motion seeking to lift the limited
              10               stay of discovery in Associated Wholesale Grocers, Inc. v. Bumble
              11               Bee Foods, LLC et al., Case No. 18-cv-1014-JLS-MDD.
              12         The Lion MTD, which is directed at both class plaintiffs and DAPs, is a
              13 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) and, as such,
              14 should be decided before both class certification and motions for summary
              15 judgment. Similarly, the Reo Remand and Reo Dismissal motions are early-stage
              16 motions that concern foundational questions of where Plaintiff Bryan Reo’s claims
              17 should be litigated and whether his complaint states any claim upon which relief
              18 could be granted. Likewise, Defendants’ Motion to Strike may also be resolved
              19 during a temporary stay because it concerns the foundational question of whether
              20 DAPs Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC may advance factual or
              21 expert evidence concerning alleged damages for claims not alleged in those DAPs’
              22 case.
              23         Finally, Defendants note that the Court’s November 5, 2018 Order Granting
              24 the United States’ Motion to Stay Discovery, ECF No. 1632, stayed discovery in
              25 Associated Wholesale Grocers, Inc. v. Bumble Bee Foods, LLC et al., Case No. 18-
              26 cv-1014-JLS-MDD pertaining to Defendant Christopher Lischewski pending the
              27 resolution of his criminal trial. At the last status conference, counsel for DAPs
              28 Associated Wholesale Grocers, Inc. and Affiliated Foods Midwest Cooperative
                                                                          DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                               6         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                     3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181532 Page 11
                                          of 26

                   1 indicated that they will seek to lift that stay. See Jan. 7, 2020 Status Hr’g Tr., at
                   2 59:15-60:8. Defendants believe that the Court can consider and decide that
                   3 forthcoming discovery-related motion during the pendency of Defendants’ appeal.
                   4 IV.     THE COURT SHOULD STAY ALL SUMMARY JUDGMENT AND
                             DAUBERT MOTIONS AND THE ISSUANCE OF CLASS NOTICE
                   5
                   6         A.     Legal Standard
                   7         District courts have broad discretion to enter a stay pending the interlocutory
                   8 appeal of a class certification decision. See Fed. R. Civ. P. 23(f); Romero, 383 F.
                   9 Supp. 3d at 1072. “The Ninth Circuit has not articulated a specific standard for
              10 evaluating a proposed stay” in the context of a Rule 23(f) appeal, but most district
              11 courts in this circuit apply the four-factor test from Nken v. Holder, 556 U.S. 418,
              12 434 (2009) and Hilton v. Braunskill, 481 U.S. 770, 776 (1987). Romero, 383 F.
              13 Supp. 3d at 1072-73. Under that test, courts generally consider: “(1) whether the
              14 stay applicant has made a strong showing that [it] is likely to succeed on the
              15 merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
              16 whether issuance of the stay will substantially injure the other parties interested in
              17 the proceeding; and (4) where the public interest lies.” Romero, 383 F. Supp. 3d at
              18 1073 (quoting Nken, 556 U.S. at 434).
              19             As they do in the context of preliminary injunctions, courts employ a
              20 “sliding scale” approach to these four factors. Reyes, 2018 WL 1316129, at *1; see
              21 also Leiva-Perez v. Holder, 640 F.3d 962, 965-66 (9th Cir. 2011). A “stronger
              22 showing of one element may offset a weaker showing of another.” Romero, 383 F.
              23 Supp. 3d at 1073 (quoting Leiva-Perez, 640 F.3d at 964-66). This “flexible”
              24 analysis is “even more appropriate in the stay context” than in the preliminary
              25 injunction context. Leiva-Perez, 640 F.3d at 966. That is because an injunction is
              26 an “extraordinary remedy . . . by which a court directs the conduct of a party.” Id.
              27 (quoting Nken, 556 U.S. at 428). A stay, by contrast, “operates only upon the
              28 judicial proceeding itself.” Id.
                                                                                DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    7          MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                           3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181533 Page 12
                                          of 26

                   1         B.    All Four Nken and Hilton Factors Support a Broad Stay
                   2         All four of the Nken and Hilton factors favor a stay of all summary judgment
                   3 and Daubert motions.
                   4               1.     Defendants Are Likely to Succeed on Appeal and, at a
                   5                      Minimum, Have Raised Serious Issues

                   6         Defendants are likely to succeed on the merits of their class certification
                   7 appeal. In the Ninth Circuit, Rule 23(f) petitions are “granted sparingly” and only
                   8 when the district court’s class certification decision: (1) sounds the death knell of
                   9 the litigation; (2) presents an unsettled or fundamental issue of law; or (3) is
              10 manifestly erroneous. Chamberlan v. Ford Motor Co., 402 F.3d 952, 959 (9th Cir.
              11 2005). Regardless of Defendants’ likelihood of success, however, courts in this
              12 circuit recognize that the Ninth Circuit’s decision to grant Defendants’ Rule 23(f)
              13 petition—in and of itself—“satisfies the first factor for a stay.” See Reyes, 2018
              14 WL 1316129, at *1 (“The grant of the [Rule 23(f)] petition satisfies the first factor
              15 for a stay and also alters the calculus of the harms that Defendant faces if
              16 proceedings in this Court proceed.”); see also Romero, 383 F. Supp. 3d at 1074
              17 (“The Ninth Circuit’s acceptance of [defendant’s] Rule 23(f) petition for appeal
              18 demonstrates that serious legal questions are at issue.”); In re Amgen Inc. Sec.
              19 Litig., No. CV072536PSGPLAX, 2010 WL 11469044, at *4 (C.D. Cal. Feb. 2,
              20 2010) (“The Ninth Circuit rarely permits Rule 23(f) appeals to proceed . . . and it
              21 appears that the Ninth Circuit granted Defendants’ petition to appeal on the basis
              22 of the question presented.”). At the very least, “a substantial case for relief” exists
              23 if the moving party has either established a “fair prospect” of success or “raised
              24 serious legal questions,” such as through a successful Rule 23(f) petition. See
              25 Romero, 383 F. Supp. 3d at 1073, 1074 (a successful Rule 23(f) petition
              26 “suggest[s] that serious legal questions are raised”). Therefore, Defendants satisfy
              27 the first of the Nken and Hilton factors.
              28
                                                                               DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    8         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                          3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181534 Page 13
                                          of 26

                   1               2.    Defendants Will Be Irreparably Harmed Without a Stay
                   2        Defendants will suffer irreparable harm in the absence of a stay.
                   3        Defendants will be prejudiced if forced to litigate summary judgment
                   4 before class certification is decided. In the Ninth Circuit, absent extenuating
                   5 circumstances, district courts should rule on summary judgment after addressing
                   6 class certification. See Wright v. Schock, 742 F.2d 541, 543-45 (9th Cir. 1984)
                   7 (affirming the district court’s decision to decide summary judgment before class
                   8 certification where defendants consented to that order); see also Franz v.
                   9 Beiersdorf, Inc., No. 14CV2241-LAB (AGS), 2019 WL 2192635, at *3 (S.D. Cal.
              10 May 21, 2019) (citing Wright and explaining that summary judgment should
              11 “rare[ly]” be addressed before class certification). If this sequence were reversed,
              12 and summary judgment preceded class certification, any judgment would “only
              13 [be] against the named plaintiffs.” Wright, 742 F.2d at 544. As such, the judgment
              14 would “not be res judicata as to other individual plaintiffs or other members of any
              15 class that may be certified.” Id. This puts Defendants at a severe disadvantage:
              16 individual plaintiffs or members of an uncertified class could simply “wait for the
              17 court’s ruling on summary judgment and either opt in to a favorable ruling or avoid
              18 being bound by an unfavorable one.” Villa v. San Francisco Forty-Niners, Ltd.,
              19 104 F. Supp. 3d 1017, 1021 (N.D. Cal. 2015) (citing American Pipe & Const. Co.
              20 v. Utah, 414 U.S. 538, 547 (1974)).
              21       In other words, pre-certification judgment opens Defendants up to the risk of
              22 “being pecked to death by ducks.” Id. (quoting Fireside Bank v. Superior Court,
              23 155 P.3d 268, 274 (2007)). “One plaintiff could sue and lose; another could sue
              24 and lose; and another and another until one finally prevail[s]; then everyone else
              25 would ride on that single success.” Id. This phenomenon is known as “one-way
              26 intervention,” and the Federal Rules of Civil Procedure were amended in 1966 to
              27 protect defendants from this “recurrent source of abuse.” American Pipe, 414 U.S.
              28 at 547. This concern—and the possible prejudice to the defendant from a violation
                                                                             DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  9         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                        3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181535 Page 14
                                          of 26

                   1 of the one-way intervention rule by ruling on summary judgment during the
                   2 pendency of a Rule 23(f) appeal—influenced the court’s decision in Edwards v.
                   3 First American Corp. to grant a stay of all summary judgment proceedings. No.
                   4 CV 07-03796 SJO (FFMX), 2013 WL 12213848, at *3 (C.D. Cal. Apr. 9, 2013).
                   5        Deciding summary judgment motions while class certification is unsettled
                   6 poses significant prejudice to Defendants. If the Court proceeds to hear and decide
                   7 summary judgment motions that class plaintiffs submitted, joined, or opposed—
                   8 and then the Ninth Circuit decertifies the classes—only the individual named class
                   9 plaintiffs will be bound by this Court’s summary judgment orders. And
              10 Defendants will be subject to the risk of an onslaught of lawsuits by other former
              11 putative class members, not bound by this Court’s summary judgment orders and
              12 seeking a more favorable ruling.
              13            Defendants will incur substantial, non-recoverable, and duplicative
              14 litigation costs. Without a stay of all summary judgment and Daubert motions,
              15 Defendants (and the Court) will waste substantial time and resources litigating
              16 potentially unnecessary motions. “[W]here an appeal may result in decertification
              17 of the class, thereby resulting in a substantial waste of time and resources,”
              18 “[d]istrict courts have found irreparable harm.” Romero, 383 F. Supp. 3d at 1075;
              19 see also Edwards, 2013 WL 12213848, at *3 (finding irreparable harm based on
              20 the possibility of “enormous, duplicative costs for both Plaintiff and Defendants”).
              21            The pending appeal raises questions about the appropriateness of the three
              22 certified classes—i.e., who, what products, and what time periods should be
              23 covered by the classes, if any. As such, the Court should defer consideration of
              24 any motion that bears on these same issues and the scope of viable claims.15 Take,
              25
                 15
                    These motions are: Plaintiffs’ Motion for Partial Summary Judment Against
              26 Defendant Tri-Union Seafoods LLC, ECF No. 1976; EPPs’ Motion for Partial
              27 Summary Judgment, ECF No. 1993; Plaintiffs’ Motion for Partial Summary
                 Judgment Against StarKist Co., ECF No. 2035; Dongwon Industries Co., Ltd.’s
              28 Motion for Summary Judgment, ECF No. 1973; Defendants’ Motion for Partial
                                                                            DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 10        MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                       3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181536 Page 15
                                          of 26

                   1 for example, Defendants’ statute of limitations motion against class plaintiffs.16 It
                   2 makes no sense to hold argument or decide that motion now when the classes may
                   3 be decertified or, at the very least, the class definitions may change to cover
                   4 different time periods. Defendants and this Court should not spend the time and
                   5 costs to decide an issue that may be moot in a few months (or that may have to be
                   6 re-litigated entirely). The Court should likewise defer any consideration of
                   7 Defendants’ statute of limitations motion against DAPs, which raises the same
                   8 legal issues as the motion against class plaintiffs.17 For example, both motions ask
                   9 the Court to consider what constitutes actual or constructive knowledge in this
              10 case. Both confront the question of whether the injury or discovery rule applies to
              11 Plaintiffs’ claims. And both overlap in their relevant factual allegations: DAPs
              12 and class plaintiffs testified that they were aware of the can downsize at the time it
              13 occurred, yet claim that the can downsize would not have happened absent
              14 collusion (thus putting Plaintiffs on notice of their claims). See Statute of
              15 Limitations Mot. (Class Pls.) at 4-6; Statute of Limitations Mot. (DAPs) at 7, 9-11.
              16 Defendants should not be subjected to the increased cost of preparing repeatedly
              17 for piecemeal hearings on duplicative issues, nor should the Court.18
              18
                 Summary Judgment on Certain State Law Claims, ECF No. 1992; Lion Capital
              19 (Americas), Inc., Lion Capital LLP and Big Catch Cayman LP’s Motion for
                 Summary Judgment, ECF No. 1998; Defendants’ Motion for Partial Summary
              20 Judgment on Plaintiffs’ Gear-Type Claims, ECF No. 1999; Defendant Thai Union
              21 Group PCL’s Motion for Summary Judgment, ECF No. 2001; StarKist Co. and
                 Bumble Bee Foods, LLC’s Motion for Partial Summary Judgment on Statute of
              22 Limitations Grounds (Class Pls.), ECF No. 2007 (“Defs.’ Statute of Limitations
                 Mot. (Class Pls.)”); Defs.’ Mot. for Partial Summ. J. on Statute of Limitations
              23 Grounds, ECF No. 2010 (“Defs,’ Statute of Limitations Mot. (DAPs)”);
                 Defendants’ Motion for Partial Summary Judgment on Plaintiffs’ Private Label
              24 Claims, ECF No. 2015; and their related Daubert motions.
              25 16 Defs.’ Statute of Limitations Mot. (Class Pls.).
              26 17 Defs.’ Statute of Limitations Mot. (DAPs).
              27
                 18
                    Indeed, class plaintiffs recognize that fairness and efficiency require that DAPs’
                 cases cannot proceed without class plaintiffs. Class plaintiffs “do not want to be in
              28 a position where . . . motions are decided and [they] don’t have an opportunity to
                                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   11        MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                         3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181537 Page 16
                                          of 26

                   1         These costs, moreover, are not the sort of unavoidable “routine discovery
                   2 and litigation costs” that some courts have found do not amount to irreparable
                   3 harm. See Romero, 383 F. Supp. 3d at 1075 (citing cases). As the Court has
                   4 observed, “[t]here’s precious little that happens in this case that isn’t significant.”
                   5 Status Hr’g Tr. at 58:5-6. The amount of time and resources Defendants would be
                   6 required to devote to further litigating the pending summary judgment and Daubert
                   7 motions is no exception. The prospect of incurring those costs twice or incurring
                   8 those costs for naught counsels strongly in favor of granting a stay.
                   9         The same sort of duplicative overlap that exists between Defendants’ statute
              10 of limitations motions also exists between the summary judgment motions filed by
              11 Plaintiffs against Defendants. Take, for example, the summary judgment motion
              12 against StarKist filed by DAPs and the motion filed by class plaintiffs.19 Both
              13 motions (wrongly) assert that StarKist’s guilty plea satisfies all elements of civil
              14 liability. And both (again, wrongly) seek judgment as a matter of law for claims
              15 not just during StarKist’s plea period, but also for many years after StarKist’s plea
              16 period. In fact, the two motions are so intertwined that class plaintiffs joined
              17 DAPs’ motion, one DAP joined class plaintiffs’ motion, and class plaintiffs and
              18 DAPs together submitted one joint reply brief in support of class plaintiffs’ motion
              19 (in addition to DAPs’ separate reply brief, which DPPs joined).20 Proceeding with
              20
                 participate in those motions . . . . It would be grossly unfair . . . [;] the class
              21 plaintiffs would be severely harmed if [DAPs’] cases were allowed to go forward
                 without the participation of the class plaintiffs.” Jan. 7, 2020 Status Hr’g Tr., at
              22 36:8-16. Likewise, hearing and the deciding these issues in DAPs’ cases without
              23 also deciding them in class plaintiffs’ cases will prejudice Defendants by affording
                 class plaintiffs a preview of how the Court is likely to rule in their case without
              24 binding them to that outcome.
              25
                 19
                    The two motions are: (1) DAPs’ Motion for Partial Summary Judgment Against
                 StarKist, ECF No. 2035; and (2) Class Plaintiffs’ Motion for Summary Judgment
              26 Against StarKist and Bumble Bee, ECF No. 1993.
              27
                 20
                    See EPPs’ Joinder in Pls.’ Summ. J. Mots. (ECF Nos. 2009 and 2035), ECF No.
                 2039; DPPs’ Amended Joinder to Pls.’ Summ. J. Mots., ECF No. 2043; CFPs’
              28 Amended Joinder to Pls.’ Summ. J. Mots., ECF No. 2046; DAP W. Lee Flowers &
                                                                                DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    12         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                           3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181538 Page 17
                                          of 26

                   1 DAPs’ motion against StarKist now creates the risk that the Court and the parties
                   2 would expend limited resources resolving one motion only to revisit many of the
                   3 same issues again just a few months later. It would also give class plaintiffs the
                   4 unfair advantage of having previewed StarKist’s strategy and oral argument in the
                   5 prior motion hearing against DAPs.
                   6         As another example, two of Defendants’ motions address the pre-2011 time
                   7 period and whether there is sufficient evidence to support claims from that time
                   8 period.21 At first glance, these two motions appear relevant only to DAPs because
                   9 the classes are defined to begin in July 2011. But the temporal scope of class
              10 plaintiffs’ claims has changed over the course of this litigation, and class plaintiffs
              11 continue to argue that Defendants engaged in conspiratorial conduct prior to 2011.
              12 In fact, class plaintiffs’ operative complaints still include allegations of
              13 conspiratorial conduct in the pre-2011 time period.22 And class plaintiffs’
              14 economists describe allegedly collusive conduct in the pre-2011 time period in
              15 their expert reports.23 The classes are, at this particular moment in time, defined to
              16 begin in July 2011. But, if the Ninth Circuit decertifies or modifies the classes,
              17 Co., Inc.’s Notice of Joinder to Reply Mem. of P. & A. in Further Support of Mot.
              18 for Partial Summ. J. (ECF No. 2221), ECF No. 2237.
                 21
                    The two motions are: (1) StarKist Co., Del Monte Corporation, and Dongwon
              19 Industries Co., Ltd.’s Motion for Partial Summary Judgment Dismissing All
              20 Claims for Purchases Made Prior to May 30, 2011, ECF No. 2023; and (2) Del
                 Monte Corporation’s Motion for Summary Judgment, ECF No. 2025.
              21 22 See e.g., Fourth Consol. Direct Purchaser Class Compl., ECF No. 1460, ¶¶ 139-
              22 140 (describing an allegedly “overarching collusive scheme” beginning at least as
                 early as late 2010); Sixth Am. Consol. Class Action Compl. of the Indirect
              23 Purchaser End Payer Pls., ECF No. 1461, ¶¶ 217-302 (describing, among other
                 things, allegedly “collusive price increases” beginning in 2008); CFPs’ Fourth Am.
              24 Compl., ECF No. 1470, ¶¶ 1, 8, 65 (describing an allegedly “continuous
              25 conspiracy” beginning in at least November 2010).
                 23
                    See, e.g., Decl. of Corey D. Attaway in Supp. of Defs.’ Mot. to Exclude Fact-
              26 Finding Testimony and Legal Conclusions of Pls.’ Economists, Ex. 6 (Expert
              27 Report of Russell W. Mangum III, Ph.D.), ECF No. 1981-2, at ¶¶ 141-43, 145-46;
                 Ex. 8 (Expert Merits Report of Michael A. Williams, Ph.D.), at ¶¶ 31, 177-180; Ex.
              28 7 (Expert Merit Report of David Sunding), at ¶¶ 20, 24.
                                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  13         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                         3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181539 Page 18
                                          of 26

                   1 and the Court has (in the meantime) ruled favorably on DAPs’ claims as they relate
                   2 to StarKist’s or Del Monte’s pre-2011 liability, class plaintiffs will have the
                   3 advantage of knowing how those claims might turn out without being bound by the
                   4 ruling as to DAPs. There is a substantial risk that the parties and the Court will
                   5 have to re-litigate many of the same issues again.
                   6         As a final example, DAPs’ Motion to Exclude the Opinions of Del Monte’s
                   7 Expert, Dr. Kevin Murphy, ECF No. 2034, should also be stayed even though that
                   8 motion was neither brought against class plaintiffs nor opposed by class plaintiffs.
                   9 As this Court recognized, Daubert motions should be considered together with the
              10 summary judgment motions to which they relate. See Jan. 7, 2020 Status Hearing
              11 Tr., 63:15-23. This DAP motion raises the same legal arguments as the other
              12 pending Daubert motions—the rest of which directly affect class plaintiffs.24 Like
              13 the other interrelated motions discussed above, the parties and the Court should not
              14 be subjected to arguing and deciding the same issues multiple times. A broad stay
              15 of all summary judgment and Daubert motions is the only prudent solution.25
              16                    3.     A Stay Will Benefit Absent Class Members and Will Not
              17                           Harm Plaintiffs

              18             A stay will also protect absent class members and will not cause substantial
              19 harm to Plaintiffs.
              20
              21       24
                          For example, DAPs’ motion argues that Dr. Murphy’s opinions do not “fit” the
              22       case, ECF No. 2034 at 13-15, an issue also raised in Plaintiffs’ Motion to Exclude
                       Certain Testimony of Defendants’ Proposed Experts, ECF No. 1970-1 at 2, 13-14.
              23       25
                          A stay is justified by these first two factors alone. Under the “flexible,” sliding
              24       scale approach to balancing the Nken and Hilton factors, a stay should be entered
                       when the moving party shows “a probability of success on the merits and the
              25       possibility of irreparable injury,” regardless of any potential harm to the non-
                       movant and the interest of the public. Flo & Eddie, Inc. v. Sirius XM Radio, Inc.,
              26       No. CV 13-5693 PSG (RZX), 2015 WL 4397175, at *2 (C.D. Cal. June 8, 2015)
                       (quoting Lopez v. Heckler, 713 F.2d 1432, 1435 (9th Cir. 1983)). For the reasons
              27       discussed above, Defendants easily satisfy both of those requirements. A stay,
              28       therefore, is appropriate—and the Court’s analysis could end here without
                       considering the remaining factors (though those favor a stay, too).
                                                                                DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    14         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                           3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181540 Page 19
                                          of 26

                   1         Absent class members risk losing class treatment. In the absence of a stay,
                   2 it is possible that class plaintiffs could secure favorable summary judgment rulings
                   3 against Defendants, but the Ninth Circuit subsequently decertifies the three classes.
                   4 If that happens, then, under the one-way intervention rule, class plaintiffs risk
                   5 losing the possibility of certifying any future classes. Absent class members could,
                   6 in turn, be effectively prohibited from recovering through the class mechanism.
                   7 This risk stems from the “history of the development of Rule 23(c)(2),” which
                   8 “makes clear that the rule was adopted to prevent . . . the [one-way] intervention of
                   9 a plaintiff in a class action after an adjudication favoring the class had taken
              10 place.” See Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995) (emphasis
              11 added). Although the question remains open in the Ninth Circuit, other circuits
              12 and district courts in this circuit, have found that the one-way intervention rule
              13 does not permit plaintiffs to move for class certification after obtaining a favorable
              14 summary judgment ruling. See Costello v. BeavEx, Inc., 810 F.3d 1045, 1057 (7th
              15 Cir. 2016) (“The rule against one-way intervention prevents plaintiffs from moving
              16 for class certification after acquiring a favorable ruling on the merits of a claim.”);
              17 Diva Limousine, Ltd. v. Uber Techs., Inc., 392 F. Supp. 3d 1074, 1095 (N.D. Cal.
              18 2019) (agreeing that it would be “premature to litigate” the plaintiff’s partial
              19 summary judgment motion before class certification in light of the one-way
              20 intervention rule). Therefore, here, if class plaintiffs win on their motions for
              21 summary judgment, but the Ninth Circuit reverses class certification, in whole or
              22 in part, absent class members might simply be out of luck, left with the choice to
              23 pursue their claims in their individual capacity or abandon them.
              24             There is a substantial risk of confusion (and unnecessary costs) if the
              25 Court issues a class notice that must be withdrawn after the appeal is decided. In
              26 addition, without a stay, class plaintiffs risk prematurely disseminating class
              27 notice. See Brown v. Wal-Mart Stores, Inc., No. 5:09-CV-03339-EJD, 2012 WL
              28 5818300, at *4 (N.D. Cal. Nov. 15, 2012). Proceeding with class notice will
                                                                               DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   15         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                          3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181541 Page 20
                                          of 26

                   1 trigger an obligation on the part of absent class members to decide whether they
                   2 wish to remain in the class or opt-out. That is an exercise that often involves
                   3 engaging counsel (thus expending significant resources) to decide whether or not
                   4 to opt-out. But all of that work will ultimately be unnecessary if Defendants
                   5 prevail on appeal. The premature dissemination of class notice also implicates
                   6 absent class members’ privacy interests. Id. The same class members who might
                   7 needlessly retain counsel might also unnecessarily disclose their personal
                   8 information to preserve their rights. Id. They will undoubtedly face confusion
                   9 (and the unnecessary costs of repeated notice) if the Ninth Circuit modifies or
              10 decertifies altogether. Id.; see also Romero, 383 F. Supp. 3d at 1077 (“[A] stay
              11 may benefit class members as it would protect against the possibility of
              12 unnecessary disclosure of personal information and avoid any confusion caused by
              13 issuing a class notice that may later need to be revised or withdrawn.”).26
              14             A temporary stay will not substantially harm Plaintiffs. In the meantime,
              15 Plaintiffs will not suffer any serious injury from a temporary stay. Plaintiffs argue
              16 that a stay is inefficient because “we’re just going to have to come back and do it
              17 later.” Jan. 7, 2020 Status Hr’g Tr., at 34:5-6. But arguing and deciding motions
              18 later when the scope of the classes (if any) is clear, is far more efficient than
              19 coming back and doing it twice, three times, or more. Plaintiffs have also
              20 complained about the risk that evidence may be lost if witnesses’ memories fade.
              21 Id. at 34:7-12. But the testimony of the witnesses in this case has been preserved
              22
              23
              24      26
                        The costs associated with distributing class notice are significant here. For
              25      example, EPPs’ proposed method involves “an extensive digital effort, publication
                      in People magazine, a case website and a toll-free number.” EPPs’ Proposed Plan
              26      for Dissemination of Class Notice, ECF No. 1941, at 4. If EPPs proceed with this
                      plan, but the Ninth Circuit decertifies or modifies the class, the costs associated
              27      with notifying the wrong class members (and re-noticing the correct ones) will be
              28      wasted. Those costs will not be recoverable—and presumably will reduce the
                      amount of potential recovery by class members.
                                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  16         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                         3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181542 Page 21
                                          of 26

                   1 through extensive discovery; indeed, the parties took more than 200 videotaped
                   2 depositions in this case.
                   3         Finally, a stay of the pending summary judgment and Daubert motions is
                   4 merely a temporary suspension of these proceedings. A “delay in Plaintiff[s’]
                   5 ability to recover penalties . . . does not constitute a substantial injury.” Brown,
                   6 2012 WL 5818300, at *4. Indeed, the earliest the Court could begin to hear some
                   7 of the pending summary judgment and Daubert motions is late April 2020. Under
                   8 the Ninth Circuit’s current schedule, Defendants’ appeal will be fully briefed a few
                   9 weeks later, by late May 2020. A temporary stay will not introduce much
              10 additional delay to the current schedule and will provide the Court with certainty as
              11 to whether the current classes are proper.
              12                   4.     A Stay Serves the Public Interest in Judicial Economy
              13             The public’s interest is served by the efficient use of judicial resources and
              14 the proper resolution of important legal questions. See, e.g., Romero, 383 F. Supp.
              15 3d at 1077 (“[T]he public . . . has an interest in efficient use of judicial resources
              16 [and] the proper resolution of . . . important issues.”); Flo & Eddie, Inc., 2015 WL
              17 4397175, at *4 (same); Gray v. Golden Gate Nat. Recreational Area, No. C 08-
              18 00722 EDL, 2011 WL 6934433, at *3 (N.D. Cal. Dec. 29, 2011) (same). A stay of
              19 the summary judgment and Daubert motions will remove any chance that the
              20 Court will end up duplicating its efforts and adjudicate the same or similar issues
              21 in repeated proceedings. A temporary stay while the fundamental question of class
              22 certification is settled is a prudent course that, among other things, will ensure that
              23 judicial resources do not go to waste.
              24 V.          CONCLUSION
              25             All four Nken and Hilton factors favor a stay, and the Court should grant
              26 Defendants’ Motion and stay any consideration of the pending summary judgment
              27 and related Daubert motions, as well as any class notice.
              28
                                                                               DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   17         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                          3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181543 Page 22
                                          of 26

                   1        Defendants do not seek to stay the following five motions, which can be
                   2 considered at the Court’s convenience: (1) Lion Capital and Big Catch Cayman’s
                   3 Motion to Dismiss, ECF No. 1631; (2) Plaintiff’s Motion to Remand in Reo v.
                   4 Chicken of the Sea Int’l, 18-cv-2419, ECF No. 4; (3) Defendant’s Motion to
                   5 Dismiss in Reo v. Chicken of the Sea Int’l, 18-cv-2419, ECF No. 6;
                   6 (4) Defendants’ Motion to Strike Portions of Opinions by Dr. Gareth Macartney
                   7 and Motion in Limine to Exclude Evidence of Purported Claims Assignment, ECF
                   8 No. 1963; and (5) DAPs Associated Wholesale Grocers, Inc. and Affiliated Foods
                   9 Midwest Cooperative’s forthcoming motion to lift the stay of discovery in in
              10 Associated Wholesale Grocers, Inc. v. Bumble Bee Foods, LLC et al., Case No. 18-
              11 cv-1014-JLS-MDD.
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                            DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 18        MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                       3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181544 Page 23
                                          of 26

                   1 Dated: January 21, 2020      LATHAM & WATKINS LLP
                   2                              By: s/ Belinda S Lee
                   3
                                                  Alfred C. Pfeiffer
                   4                              Christopher S. Yates
                   5                              Belinda S Lee
                                                  Niall E. Lynch
                   6                              Ashley M. Bauer
                   7                              505 Montgomery Street
                                                  Suite 2000
                   8                              San Francisco, CA 94111
                   9                              Telephone: 415-391-0600
                                                  Facsimile: 415-395-8095
              10                                  Email: al.pfeiffer@lw.com
              11                                  Email: chris.yates@lw.com
                                                  Email: belinda.lee@lw.com
              12
                                                  Email: niall.lynch@lw.com
              13                                  Email: ashley.bauer@lw.com
              14
                                                  Counsel for Defendants StarKist Co. and
              15                                  Dongwon Industries Co., Ltd.
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                               DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                    19        MOT. TO STAY CERTAIN PROCEEDINGS
                                                                          3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181545 Page 24
                                          of 26

                   1                              ALLEN & OVERY LLP
                   2
                                                  By: s/ John Roberti
                   3                              John Roberti
                                                  Kelse Moen
                   4                              1101 New York Avenue N.W.
                   5                              Washington, D.C. 20005
                                                  Telephone: (202) 683-3800
                   6                              Facsimile: (202) 683-3999
                   7                              john.roberti@allenovery.com
                                                  kelse.moen@allenovery.com
                   8
                   9                              Joshua Shapiro
                                                  Brian Fitzpatrick
              10                                  1221 Avenue of the Americas
              11                                  New York, NY 10020
                                                  Telephone: (212) 610-6300
              12                                  Facsimile: (212) 610-6399
              13                                  joshua.shapiro@allenovery.com
                                                  brian.fitzpatrick@allenovery.com
              14
              15                                  Counsel for Defendants Tri-Union
                                                  Seafoods LLC d/b/a Chicken of the Sea
              16                                  International
              17
                                                  PEPPER HAMILTON LLP
              18
              19                                  By: s/ Barbara T. Sicalides
                                                  Barbara T. Sicalides
              20                                  Barak A. Bassman
              21                                  Megan Morley
                                                  3000 Two Logan Square
              22                                  Eighteenth & Arch Streets
              23                                  Philadelphia, PA 19103-2799
                                                  Telephone: 215-981-4783
              24                                  Facsimile: 215-981-4750
              25                                  sicalidesb@pepperlaw.com
                                                  bassmanb@pepperlaw.com
              26                                  morleym@pepperlaw.com
              27
                                                  Counsel for Defendant Del Monte
              28                                  Corporation
                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                    20       MOT. TO STAY CERTAIN PROCEEDINGS
                                                                         3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181546 Page 25
                                          of 26

                   1                              SULLIVAN & CROMWELL LLP
                   2
                                                  By: s/ Adam S. Paris
                   3                              Adam S. Paris (Cal. Bar No. 190693)
                   4                              1888 Century Park East, Suite 2100
                                                  Los Angeles, CA 90067
                   5                              Tel: (310) 712-6600
                   6                              Fax: (310) 712-8800
                                                  parisa@sullcrom.com
                   7
                   8                              Counsel for Defendant Lion Capital
                                                  (Americas), Inc. and Specially Appearing
                   9                              Defendants Lion Capital LLP and Big
              10                                  Catch Cayman LP
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                              DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                    21       MOT. TO STAY CERTAIN PROCEEDINGS
                                                                         3:15-md-02670-JLS-MDD
     Case 3:15-md-02670-JLS-MDD Document 2264-1 Filed 01/21/20 PageID.181547 Page 26
                                          of 26

                   1                           SIGNATURE ATTESTATION
                   2        Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
                   3 hereby certify that authorization for filing this document has been obtained from
                   4 each of the other signatories shown above, and that all signatories have authorized
                   5 placement of their electronic signature on this document.
                   6
                   7 Dated: January 21, 2020                By: s/ Belinda S Lee
                   8                                        Belinda S Lee
                   9                                        Counsel for Defendants StarKist Co. and
                                                            Dongwon Industries Co., Ltd.
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                             DEFS.’ MEM. OF P. & A. IN SUPP. OF
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 22         MOT. TO STAY CERTAIN PROCEEDINGS
                                                                                        3:15-md-02670-JLS-MDD
